Citation Nr: 1616214	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depression and claimed posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Timothy White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The matter at issue originally was presented to the Board as a claim to reopen based on new and material evidence.  In its March 2015 decision, the Board found that the Veteran had made statements at December 2004 and January 2005 VA treatment appointments that his depression began when the Veteran left the military in 1980.  The Board construed those statements as support for the previously unestablished issue of nexus, and reopened the claim on that basis.  Once reopened, the Board remanded the claim for a VA examination to determine the etiology of any diagnosed psychiatric disorder, as well as to determine if any found psychiatric disorder could be linked to military service.  Unfortunately, the Veteran failed to appear at examinations scheduled in 2015.  The first examination the Veteran missed due to scheduling conflicts.  VA scheduled a second examination to accommodate the Veteran's schedule, but the Veteran failed to appear and did not give cause for his failure to appear.   Accordingly, VA had no obligation to obtain further examinations or opinions in connection with this claim, and the claim was returned to the Board for adjudication. 

The Board had also reopened the service connection claim for a back disorder and remanded the claim for further development.  During the pendency of this appeal, the RO granted the Veteran service connection for his claimed back disability in a January 2016 rating decision.  As a full grant of benefits on appeal, the Board no longer has jurisdiction over this matter.  

In November 2013, the Veteran appeared at a Travel Board hearing before the undersigned. A complete transcript is of record. 



FINDINGS OF FACT

1.  The Veteran has not been clinically diagnosed with PTSD. 

2.  The Veteran has been clinically diagnosed with major depressive disorder with anxiety, also referred to as an acquired psychiatric disorder. 

3.  The Veteran's current acquired psychiatric disorder has not been etiologically linked to service or any service connected disability. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depression and PTSD, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

The Veteran asserts that he has a history of PTSD related to service.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) and the Diagnostic and Statistical Manual of Mental Disorders, (DSM); (2)  a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In statements to a VA psychologist and in a December 2004 PTSD stressor statement, the Veteran reported that he developed PTSD as a result of watching a fellow Marine commit suicide by shooting himself in the head.  The Veteran reported that he was ordered to clean up the subsequent "mess".  The Veteran also reported being "beat up by superiors" as a stressor.  Although the Veteran asserts that he has PTSD, no formal diagnosis by any treating psychologist or psychiatrist could be found in the record.   

The Board readily acknowledges that the Veteran is competent to identify stressful events that occurred during military service.  However, there is no indication that either the Veteran is competent (meaning medically qualified) to diagnose a psychiatric disorder, such as PTSD, and relate it to in-service stressful events. While lay testimony is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Furthermore, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012). The identification and classification of a psychiatry disorder is a medical determination.  Accordingly, the Veteran's lay statements do not constitute competent medical evidence and lack probative value.  Accordingly, in light of the lack of a diagnosis of PTSD, the claim for PTSD must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Depression

The Veteran also asserts that he has depression that is related to service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran alleges that the depression stemmed from difficulties securing employment after leaving the military.  To manage the depression, he reportedly took Prozac, which the 2002 VA treatment records indicate was prescribed by a private physician.  The earliest formal diagnosis of major depression in the record is from December 2004, by a VA psychologist at the Tulsa VA Outpatient Treatment Clinic.  

Although a current depressive disorder has been diagnosed, there is no evidence that it had its onset in service.  In a July 1978 reenlistment examination, the examiner did not identify any psychiatric issues or problems with depressed mood.  In several sick calls attended by the Veteran throughout 1978, 1979 and 1980 for various physical ailments including knees, hemorrhoids, and allergies, among others, the Veteran did not complain of depressed mood or other symptoms that could be attributable to such a condition.  In addition to no evidence of depression during service, the Veteran, in prior statements, reported that his depression began after service when he was unable to secure employment.  

The first notations of possible depression occurred decades after service in 2002 at a depression pre-screening conducted at the Tulsa, Oklahoma VA Outpatient Clinic.  Treatment began two years later in December 2004.  The Veteran reported in January 2005 that he had had depression intermittently since service due to financial and physical problems.

However, even though the Veteran had to discharge from service and receive disability severance due to problems with his leg, a reinstatement letter notes that the Veteran had been gainfully employed since discharge, and was able to provide excellent character references to return to service.  This letter counters statements from the Veteran about difficulties in seeking employment immediately following service discharge. 

In the evaluation of the Veteran's current depression, the treating and evaluating sources linked the psychiatric symptoms to the Veteran's current personal issues rather than any matter stemming from his active duty service.  At the initial December 2004 evaluation diagnosing the Veteran with depression, the Veteran talked about the difficulties he had financially supporting his family.  He reported not being able to work due to a history of back and knee problems. The Veteran also reported tensions with his wife who provided the sole financial support.  He also reported sleep issues due to chronic pain and nightmares of an unspecified nature.  He also reported passive suicidal ideation after a big fight between the Veteran and his wife.  He threatened to take all of his pills or leave.  He also reported having auditory hallucinations telling him to kill himself.  The Veteran also reported residual issues stemming from the military as the root of his current depression.  

During the December 2004 session, the Veteran reported that he was beat up by others in the Marines, and had to clean up the mess made by another soldier "bl[owing] his brains out."  Although the Veteran attributed these instances to his current mental status, he is not competent to make such a link.  Although lay persons are competent to provide opinions on some medical issues, the etiology of a mental disorder, which could have multiple possible causes, falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of any mental disorder.  The psychologist's impressions were that the Veteran had major depression secondary to a physical disability, rather than any particular incident in military service.   

In subsequent VA mental health appointments, the Veteran continued to discuss ongoing relationship and financial problems, rather than any residual issues from his active service.  For example, at a November 2010 VA therapy session, the Veteran reported having increased depression since it was close in time to when his mother had died approximately two years earlier.  He also reported that his divorce from his wife was finalized in mid-October 2010.   He also expressed depression due to being unable to see his grandchildren regularly due to his ex-wife, and that his then girlfriend was fighting colon cancer.  During this appointment he made no mention of any incident in service attributing to his current mental status. 

Subsequent VA treatment records demonstrate ongoing depressive symptoms stemming from that November 2010 appointment through December 2015, the most recent treatment record in the claims file.  However, those issues continued to be shown as a result of current personal stressors.  The Veteran complained of difficulties seeing his grandchildren, and having poor communication with his ex-wife, as noted in December 2010 and July 2011 VA mental health appointments.  The Veteran also reported strides he made in getting his life together such as securing new employment and getting a place with his girlfriend, as noted in a December 2010 VA mental health appointment.  At later VA mental health appointments in January 2014 and December 2015, the Veteran discussed recurring insomnia and general feelings of guilt.  Both evaluations noted that there were no changes in the Veteran's status in terms of social environment, employment and financial status and neither discussed that the result of the Veteran's recurring symptoms was due to his military service. 

Ultimately, the Board finds the preponderance of the evidence against the claim.  With evidence of depression beginning more than two decades after discharge, and treatment records relating the Veteran's depression to current personal and/or physical issues, the Board finds against service connection.

In addition to direct theory of service connection, the Board also evaluated the Veteran's assertions under secondary theories of service connection as related to previously service connected back and knee disabilities.  

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the instant case, there is evidence suggestive of an etiological relationship between the Veteran's current depressive disorder and service-connected back and knee disabilities, but not sufficient to grant the claim of service connection.  For example, in a December 2004 initial evaluation at the Muskogee, Oklahoma VA Medical Center, the evaluating psychologist noted that the Veteran "appear[ed] to be suffering from depression secondary to physical disability and being unemployed."  This statement and others of record merely pose the possibility of a relationship and fail to make the much needed etiological link.  These statements are also recitations of the history the Veteran reported - where he believes the depression is related to his physical conditions - but he does not possess the medical expertise to make such a link.  Furthermore, many of the medical records where the Veteran discusses his history, there is no distinction between whether depression is related to service-connected physical issues as opposed to the various personal/relationship and/or financial issues that he would also discuss at the same visits.

In March 2015, the Board remanded the claim to obtain such opinions, but the Veteran failed to appear.  At this time, the Board is not bound to schedule another examination for the Veteran.   In this situation, the Veteran's best recourse is to obtain his own medical opinion from a treating source through the VA or another health care provider to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression is related to either or both of his service connected back and knee disabilities.  VA would welcome such evidence in any subsequent claim to reopen based on new and material evidence.   At this time, though, there is insufficient evidence to grant a secondary claim. 


VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  Regarding VA's duty to notify, the Veteran has not pled prejudicial error with respect to the content or timing of the May 2011 and June 2011 letters, which each discussed the evidence necessary to substantiate claims of reopening based on new and material evidence.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA met its duty to assist. This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

As noted in the Introduction, the Veteran was provided an opportunity for VA examinations related to his acquired psychiatric disorder, but failed to appear.  Therefore, VA has no obligation to obtain further medical examinations or opinions in connection with that claim.  See 38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.655.

The Veteran was also provided a hearing with the undersigned Veterans Law Judge in 2013.  When an RO official or a Veterans Law Judge conduct a hearing, additional duties attach.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a Veterans Law Judge conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the 2013 hearing, the undersigned Veterans Law Judge specifically addressed issues before the Board by asking the Veteran questions as to the possible etiology of current psychiatric disability, to determine whether additional relevant evidence existed that had not been obtained, and whether the Veteran had recently received any treatment. There is no indication that any additional evidence pertaining to the appealed claim is outstanding.  Accordingly, the Board finds that the Veteran was not prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


